Citation Nr: 1340897	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial schedular rating in excess of 70 percent for posttraumatic stress disorder (PTSD) or a total disability rating based on individual unemployability  (TDIU) for the time periods of August 8, 1988 to January 1, 1989; January 1, 1992 to December 31, 1993; January 1, 1995 to December 31, 1997; and January 1, 1999 to February 1, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the July 2013 supplemental statement of the case issued by the RO does not list TDIU as one of the issues, the Veteran, through his private attorney, specifically raised entitlement to TDIU in his Notice of Disagreement (NOD) and has requested that the Board address that issue on this appeal.  See, e.g., October 2013 Letter to the Board from Counsel enclosing NOD.  Also, the issue was fully adjudicated by the RO in the January 2013 rating decision (granting TDIU for the period beginning February 2, 1999, but no earlier).  Because the Veteran is represented by counsel who was aware of the claim for TDIU, who specifically requested that the Board address that claim, and who submitted argument to the Board in support of that claim, the Board finds there is no prejudice to the Veteran in addressing the claim for TDIU at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of Rice, and for the foregoing reasons, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.

In the October 2013 correspondence, the Veteran's attorney stated a NOD was being submitted in response to the ratings assigned for PTSD in the January 2013 rating decision.  In that correspondence, the attorney also requested an informal conference with a Decision Review Officer at the RO.  The Board denies that request and proceeds for the following reasons.  A claimant can request a DRO hearing at the NOD stage.  38 C.F.R. § 3.2600.  However, the issue of the ratings to be assigned to PTSD was already before the Board and has been before the Board for years.  The RO's 2013 rating decisions were merely a continuation of actions taken during remand of this pending appeal.  This issue is well past a NOD stage and well past the point at which a Decision Review Officer can become involved and hold a hearing.  The attorney did not ask for a Board hearing. 

Also, the Veteran, through his attorney, submitted additional evidence directly to the Board that has not been considered by the AOJ.  However, when submitting that evidence, the Veteran's attorney explicitly waived review of the evidence by the agency of original jurisdiction (AOJ).  See October 2013 Letter to the Board from Counsel.  Therefore, the Board will consider the evidence.  38 C.F.R. § 20.1304(c) (2012).

In a November 2012 decision, the Board remanded the issue of entitlement to a higher initial rating for PTSD to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The requested actions having been completed and the matter readjudicated by the RO, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the time period August 8, 1988 to January 1, 1989, the Veteran's PTSD was manifested by a severe impairment in the Veteran's ability to maintain effective or favorable relationships and by a severe impairment in the ability to obtain and maintain employment.

2.  For the time period January 1, 1992 to December 31, 1993, the Veteran's PTSD was manifested by a demonstrated inability to obtain or retain employment and a severe impairment in the Veteran's ability to maintain effective or favorable relationships.

3.  For the time period January 1, 1995 to December 31, 1997, the Veteran's PTSD was manifested by a demonstrated inability to obtain or retain employment and a severe impairment in the Veteran's ability to maintain effective or favorable relationships.

4.  From January 1, 1999 to February 1, 1999, the Veteran's PTSD was manifested by a severe impairment in the Veteran's ability to maintain effective or favorable relationships and by a severe impairment in the ability to obtain and maintain employment.  The Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas including work, family relations, and mood due to such symptoms as near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

5.  The Veteran's service-connected PTSD did not prevent him from securing or following a substantially gainful occupation for the time periods August 8, 1988 to January 1, 1989 and from January 1, 1999 to February 1, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD for the time period August 8, 1988 to January 1, 1989, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7 (2012); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation of 100 percent for PTSD for the time periods from January 1, 1992 to December 31, 1993, and January 1, 1995 to December 31, 1997, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



3.  The criteria for an evaluation in excess of 70 percent for PTSD from January 1, 1999 to February 1, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

4.  The criteria for the assignment of TDIU due to service-connected disabilities were not met for the time periods August 8, 1988 to January 1, 1989 and from January 1, 1999 to February 1, 1999.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.16(c); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25 (2012).

5.  The issue of TDIU has been rendered moot with respect to the time periods January 1, 1992 to December 31, 1993, and January 1, 1995, to December 31, 1997, and that portion of the claim is dismissed.  38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been evaluated as 70 percent disabling from August 8, 1988 through July 8, 1999.  For all subsequent periods, the Veteran's PTSD has been evaluated as 100 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Notably, the Veteran was awarded total disability due to individual unemployability under 38 C.F.R. § 4.16 for the period February 2, 1999 to July 8, 1999.

During the period under consideration on this appeal, VA revised the rating criteria for PTSD.  The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  See VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, the Board will apply the criteria under the Diagnostic Codes at 38 C.F.R. § 4.132 (1996) (effective February 3, 1988 to November 7, 1996) and at 38 C.F.R. § 4.130 (2012) (effective on November 7, 1996) to the period on or after the effective dates of each of those regulations.

In determining whether the veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria for PTSD at any time on or after November 7, 1996.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Thus, only the "old" regulations apply to periods prior to November 7, 1996, but the Board will apply the more favorable of the "old" and "new" regulations for periods after that date.

Because the Board will apply the most favorable version of the relevant regulations on or after the effective date of those regulations, there is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former rating criteria, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (effective before November 7, 1996).  A 70 percent rating was assigned where the ability to establish and maintain effective or favorable relationships with people was severely impaired. The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment. 

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  The Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130 , DC 9411.  Under the current General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted under the current criteria where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The nomenclature employed in the current rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2012).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because rating of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Procedural Posture and Issues on Appeal

On August 8, 1988, the Veteran first filed a claim for service-connection for PTSD.  That claim has been the subject of numerous rating decisions.  The Veteran has appealed many of those rating decisions resulting in four prior Board decisions, the most recent in November 2012.  In that most recent decision, the undersigned granted an effective date of August 8, 1988 for the grant of service connection for PTSD and remanded this matter to the RO for further development and the assigning of a disability rating for the period August 8, 1988 to July 31, 2007.  The RO completed the requested development and, in January 2013, assigned a disability rating for PTSD of 70 percent for the entire period and granted TDIU beginning February 2, 1999.  In July 2013, the RO issued an updated rating decision and a Supplemental Statement of the Case (SSOC).  The rating decision assigned a 100 percent disability rating for PTSD effective July 9, 1999 and discontinued TDIU from that point forward.  The SSOC reiterated the 70 percent rating for the period August 8, 1988, to July 9, 1999, and the 100 percent rating beginning July 9, 1999.

The Veteran, through his attorney, has appealed and argues that he should have been rated, via either schedular criteria or TDIU, as 100 percent disabled due to PTSD rather than 70 percent disabled for four distinct periods:  August 8, 1988 to January 1, 1989; January 1, 1992 to December 31, 1993; January 1, 1995 to December 31, 1997; and January 1, 1999 to February 1, 1999.  See October 2013 Letter to the Board from Counsel enclosing NOD.  Therefore, as the attorney has limited the continuing appeal to those time periods - in effect agreeing with or declining to pursue ratings higher than 70 percent for the remaining time periods - the Board has considered the issue accordingly.

The Board will analyze each period identified by the Veteran to determine the appropriate disability rating for each of those periods.  Fenderson, 12 Vet. App. at 126.  In this regard, the Board notes that the Veteran has explicitly limited his appeal to specific time periods, as noted, between August 8, 1988 and February 2, 1999.  See, e.g., October 2013 NOD.  The Veteran has expressed no disagreement with the post-remand rating decisions with respect to any time period on or after February 2, 1999, presumably because the Veteran already has been assigned a 100 percent disability rating for all such periods and could obtain no further benefit.  In any case, the Veteran having limited his appeal to specific time periods, the Board will only consider those dates.  See 38 C.F.R. § 20.201; AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

The Evidence and Analysis

The Veteran and his current spouse have been married since 1971 and, during their marriage, have raised three children.  During some of the time periods specifically identified by the Veteran, he was unemployed.  The Veteran has relied primarily, if not exclusively, on this intermittent unemployment to support his claim of entitlement to a 100 percent disability rating during the identified periods.  

August 8, 1988 to January 1, 1989

The RO assigned to the Veteran a 70 percent evaluation for his service-connected PTSD during the period from August 8, 1988 to January 1, 1989.  The Veteran's counsel has argued that the Veteran was unemployed during the second half of 1988 and, therefore, is entitled to a 100 percent rating.  As noted above, however, the 70 percent criteria under the pre-1996 regulations anticipate a severe impairment in the ability to obtain or maintain employment.  38 C.F.R. § 4.132 (1996).  Thus, intermittent periods of unemployment due to mental health symptoms would be reasonably expected, if not characteristic, for a Veteran rated at 70 percent disabled due to PTSD.  

Regardless of the allegations regarding unemployment during this time period, the earnings record from Social Security shows differently.  In 1988 the Veteran earned $11,000 in income. 

The mental health records available from this time support a finding that the 70 percent disability rating is the most appropriate rating.  In August 1988, social worker "W.R." completed a psychosocial evaluation of the Veteran.  In the report of that evaluation, social worker W.R. indicated that the Veteran's stress and anxiety "interfere[d] with [the Veteran's] occupational and interpersonal functioning 80% of the time."  While this certainly suggests "severe impairment" in his ability to obtain and maintain employment (old 70 percent criteria), it does not indicate the "virtual isolation", the "[t]otally incapacitating psychoneurotic symptoms", or the demonstrated inability "to obtain or retain employment" that would warrant a 100 percent rating under the "old" criteria.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (indicating Secretary conceded that any of the three criteria under 38 C.F.R. § 4.132 were sufficient for a 100 percent rating for PTSD). 

This conclusion is further supported by the records reflecting social worker W.R.'s continued treatment of the Veteran and, in marriage counseling, treatment of his wife.  For instance, in late September 1988, the Veteran and his wife both reported that they were "doing O.K." and indicated that they had no further need of marital counseling.  This improvement in the marital relationship was mirrored in reported improvements in the Veteran's overall occupational and social functioning.  Social worker W.R. indicated in October 1988 that the Veteran had "no critical issues" and that his prognosis was good.  In their last session, also in October 1988, social worker W.R. concluded that the Veteran had "progressed well in therapy" and had "learned several stress management and anxiety reduction exercises and he continues to utilize same effectively."  The Veteran's treating psychiatrist, Dr. K, indicated during this same time period that the Veteran's symptomatology was improving.

Moreover, in August 1988, the Veteran underwent a surgical procedure for a non-service-connected condition.  He was not medically cleared to resume employment until sometime after September 1988.  Thus, while his PTSD undoubtedly impaired his ability to obtain or maintain employment, the probative value of the fact of unemployment alone is undercut by the fact that an unrelated medical condition also interfered with his employment.

Likewise, in November of 1988, the Veteran was hospitalized for non-service-connected back pain.  After his discharge several weeks later, the discharging physician noted that the Veteran was capable of returning to full employment.  While this notation is primarily related to his physical capabilities, it supports the Board's conclusion by providing an explanation for his continued unemployment in November of 1988 other than deteriorated mental health.  The Board recognizes that the presence of physical maladies that actually interfered with his employment does not preclude a finding that the Veteran is entitled to a 100 percent disability rating during the same period, if his mental health symptoms had rendered him unable to work during that time.  However, the Board's finding is that the PTSD symptoms recorded by his treating physicians do not support such a conclusion.  Thus, the fact that the Veteran was prevented from work by physical maladies is merely additional support for the Board's conclusions which are based primarily on the mental health records.

Finally, in a January 1989 letter, the Veteran's treating psychiatrist, Dr. K, wrote:  "My impression [of the Veteran] is that he...should be rated at 30 to 50% service-connected disability for [PTSD].  There is no question that his symptoms have caused a high degree of interpersonal and occupational dysfunction in the past and will continue in the future."  While the assignment of a disability rating is a legal determination rather than a medical one, the Board finds that the opinion of this VA staff psychiatrist who had treated the Veteran for a considerable period of time carries significant probative weight.  It is notable that the psychiatrist did not state that the Veteran was unemployable, unable to work, etc.  Consistent with Dr. K's conclusions, the record simply does not indicate the virtual isolation, the totally incapacitating symptoms, or the demonstrated inability to obtain or retain employment that would warrant a disability rating in excess of 70 percent under the "old" criteria.  

In short, the Board finds that, during this period, the Veteran's PTSD most closely approximated a 70 percent disability rating and his disability picture did not warrant an evaluation in excess of 70 percent disabling under the pre-1996 rating criteria.  See 38 C.F.R. § 4.132, DC 9411 (1996).

January 1, 1992 to December 31, 1993

Again, the Veteran has not made any specific allegations that he is entitled to an evaluation higher than 70 percent for the time period January 1, 1989 to December 31, 1991.  The earnings record from Social Security show in 1989 the Veteran earned $6,833 in income; in 1990 he earned $18,292; and in 1991 he earned $20,241.  

In an effort to review the entire medical history, the Board has considered the evidence from 1989 to 1991.  The Veteran's mental health treatment records from Dr. K indicate that, despite some ups and downs, the Veteran generally experienced improved symptoms during this time.  In March 1989, the Veteran reported "feeling better" and he soon had a new job.  In October 1989, the Veteran reported some friction at his new job but, Dr. K noted, the Veteran "actually handled conflict in [a] functional fashion."  A September 1991 letter from Dr. K. indicated the Veteran continued to be seen on a monthly basis for PTSD and he continued to experience irritability, explosive outbursts, nightmares and sleep disturbances, flashbacks, and mood disturbances.  Dr. K. noted even minor conflicts at work had caused problems for the Veteran, and he had left jobs and been "on disability" twice in the prior two years.  He also noted that the Veteran had tried to pursue his education but impairment of concentration and attention had prevented him from succeeding.  A VA examination in September 1991 revealed that the individual and group therapy provided to the Veteran at the VA had improved his symptomatology.  Significant impairment in the Veteran's occupational and social functioning is reflected in the mental health records covering this time period.  

The Veteran asserts, through his attorney, that he is entitled to a 100 percent disability rating for the period of January 1, 1992 to December 31, 1993.  The Veteran's attorney has argued that the entitlement arose because the Veteran again became unemployed in late 1991 or early 1992.  The record does reflect that the Veteran had no earnings during either 1992 or 1993.  See, e.g., April 2009 Social Security Statement.  Based on these records, the Veteran has established that he was, in fact, unemployed during this time period.  As previously discussed, however, the standard for a 100 percent disability is not actual unemployment alone, as there could be many reasons for the lack of earnings apart from PTSD.  Rather, the regulations require consideration of the impact of the Veteran's PTSD symptoms on his ability to obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9411 (1996); see also 38 C.F.R. § 4.130, DC 9411 (2012).

The Veteran's mental health records during this period reflect that he suffered considerable anxiety and stress that impaired his ability to obtain and maintain employment.  For instance, the mental health records reflect that the Veteran's PTSD-related anxiety was increased due to both occupational and family stressors.  See, e.g., Loma Linda VAMC Progress Note by Dr. K dated October 1992 ("unemployment & family stressors").  However, the record contains no clear indication that the Veteran's mental health condition deteriorated markedly prior to or beginning in January 1992.  Rather, the record tends to support the finding that, with the loss of his job at the end of 1991 or beginning of 1992, the Veteran's PTSD caused considerable impairment in obtaining employment once he became unemployed.  However, the 70 percent rating criteria applicable to this period specifically contemplates "severe impairment in the ability to obtain or retain employment".  See 38 C.F.R. § 4.132, DC 9411 (1996).  

His symptoms included nightmares, reduced sleep, flashbacks, intrusive thoughts, and anxiety.  The loss of his job did increase his stress and anxiety, but he continued to have a functioning marriage and he continued to seek employment.  Also, the Board notes that the Veteran became unemployed just prior to this period due to the closing of his place of employment, rather than due to any adverse employment action specific to him or any allegation that his PTSD symptoms interfered with his employment.  The Veteran's reported symptoms tend to indicate a severe impairment in his ability to obtain and maintain employment, rather than a demonstrated inability to obtain and maintain employment.  

In addition, though the Veteran's symptoms undoubtedly impaired his social relationships, the mental health records do not suggest that he was "virtually isolated" in the community or that his symptoms were "totally incapacitating."  See, e.g., October 1992 Loma Linda VAMC Progress Notes (indicating the Veteran was "about same", his "mood stable", but with some "marital conflict about unemployment and financial concerns").  Rather, the mental health treatment records indicate that the Veteran was still functioning, albeit at an impaired level.  

However, in March 1993, Dr. K opined that the Veteran had been "medically disabled from posttraumatic stress disorder and depression since December 1992" and that the Veteran "continue[d] to be unable to meet the demands of competitive employment."  The Board notes that Dr. K did not explain why he identified December 1992 as the date the Veteran became "medically disabled", nor does the record provide any clear indication of increased occupational impairment due to PTSD symptoms at that point.  Nonetheless, giving the Veteran the benefit of the doubt based on his treating psychiatrist's opinion, the Board finds that the Veteran did have total occupational impairment as of December 1992.  See Gilbert, 1 Vet. App. at 53-56.  

The evidence does not indicate that the Veteran's symptoms markedly improved from December 1992 to December 1993 and, in the absence of evidence to the contrary, the Board finds that the Veteran continued to be demonstrably unable to obtain and maintain employment during through December 31, 1993.  Further, given the apparent stability of the Veteran's symptoms and lack of employment throughout 1992, the Board will grant the Veteran the benefit of the doubt and award him a 100 percent disability rating for the entire period of January 1, 1992 through December 31, 1993.  See Gilbert, 1 Vet. App. at 53-56.

In summary, giving the Veteran the benefit of the doubt, the Board concludes that the Veteran's symptoms more closely approximated the criteria for a 100 percent disability rating for his PTSD beginning January 1, 1992 and continuing through December 31, 1993.

January 1, 1995 to December 31, 1997

Again, the Veteran has not made any specific allegations that he is entitled to an evaluation higher than 70 percent for the time period January 1, 1994 to December 31, 1994.  According to progress notes from June of 1994, the Veteran was working  part-time at a hospital.  His earnings record from Social Security shows he earned $13,592 in 1994.

The mental health evidence available to the Board for 1994 is scant.  The progress notes indicate that the Veteran continued to be treated with several medications and that he suffered serious anxiety, flashbacks, nightmares, sleep disruptions, and difficulties in his occupational and social relationships.  However, he also denied any suicidal or homicidal ideations.  

For the time period from January 1, 1995 to December 31, 1997, it appears that the Veteran did not work.  His earnings record from Social Security shows no income in 1995 or 1996 and only $1,059 in 1997.  As previously discussed, there could be many reasons for the lack of earnings in 1995 and 1996, and the minimal income in 1997, apart from PTSD.  Again, the Board will consider of the impact of the Veteran's PTSD symptoms on his ability to obtain or retain employment during this time period.  

Initially, it must be noted that the RO's discussion of a September 4, 1997, medical statement from Dr. K., and the attorney's further discussion of and reliance on that statement in pursuing this appeal, is erroneous.  There is no September 4, 1997, statement from Dr. K.  Rather, there is a September 4, 1991, statement, which the Board has discussed above.  The date is handwritten on the typed statement, but the Board concludes the year is most likely 1991 for the following reasons:  (1) the statement is physically located in the claims file just after a copy of the 1991 VA examination report; (2) the 1993 Board decision discusses statements from Dr. K., referencing his September 1989 statement, and then a September 1991 statement, yet there is no other document from Dr. K. even potentially dated in September 1991 in the file at that time; (3) according to an October 1997 progress note by Dr. K., the Veteran was no longer being seen for PTSD, but, instead, had "stable" symptoms and was only being monitored with occasional checkups - that is, not the "monthly" visits noted in the September 1991 statement; and (4) there are no other 1997 medical records that suggest monthly treatment for PTSD during 1997.

For these reasons, the Board concludes the statement from Dr. K. was written in September 1991, not September 1997.  It is also clear that there is not potentially another document dated in 1997, because the RO's summation of this statement in the 2013 rating decision is the exact content of the 1991 statement.  The same goes for the attorney, who quotes from the statement, erroneously repeating the RO's conclusion that it was dated in 1997, when, for the reasons given above, the Board concludes it was dated in 1991. 

As for the remaining evidence, there are few mental health records for treatment from 1995 to 1997, and those available suggest a continuation of the Veteran's PTSD symptoms rather than either a worsening or a marked improvement.  A note dated in November 1997 mostly concerned treatment for other health problems, but did note that the Veteran occasionally had flashbacks and that his PTSD was stable and he was no longer being followed by mental health. 

As noted above, despite the lack of treatment records, it appears that the Veteran did not work in 1995 or 1996, and very little in 1997.  Although there could be reasons apart from his PTSD to account for this fact, it is difficult to make such a determination without treatment records.  However, in the absence of mental health evidence, the Board cannot support a contrary finding that his PTSD was not 100 percent disabling.  Given the Veteran's actual unemployment, the Board will resolve all doubt in his favor and conclude that the Veteran met the "old" criteria of a demonstrated inability to obtain or retain employment for this time period.  See 38 C.F.R. § 4.132, DC 9411 (1996); Johnson, 7 Vet. App. at 97 (holding that meeting any one of three "old" criteria sufficient for a 100 percent rating); Gilbert, 1 Vet. App. at 53-56 (Veteran entitled to benefit of the doubt).

January 1, 1999 to February 1, 1999

The Veteran, through counsel, has argued that he is entitled to a 100 percent rating for this period.  He has already been assigned a total rating beginning February 1, 1999.

The Veteran has not contended that he is entitled to an evaluation higher than 70 percent for the period January 1, 1998 to December 31, 1998.  For the calendar year 1998, the Veteran earned over $13,000 in income.  Further, his medical records reflect "stable" PTSD symptoms throughout 1998.  See, e.g., May 1998 Loma Linda VAMC Progress Note ("PTSD - stable; cont. to monitor"); November 1998 Loma Linda VAMC Progress Note (indicating PTSD "stable").  

The Veteran remained employed at the beginning of 1999, until at least February 1, 1999.  See May 1999 Loma Linda VAMC Progress Note by Dr. V.B. (recording Veteran's report of leaving his job in February 1999); see also July 1999 Application for Disability Benefits.  Moreover, the medical records contain no indication of worsening symptoms until February 1999.  See February 1999 Loma Linda VAMC Progress Note (noting "PTSD - having flashbacks").  The Veteran was seen for worsening PTSD symptoms in or around April 1999 and was referred to Dr. V.B., a VA staff psychiatrist, who first saw the Veteran in May 1999.  Dr. V.B. concluded that the Veteran had a GAF score of 50 and was "unable to work/socialize."  He noted that the Veteran left his most recent job in February 1999.  This suggests to the Board that the Veteran's condition deteriorated from late 1998 to May 1999, by which time he was unable to work or socialize.  However, despite numerous medical records for a variety of physical complaints from late 1998 through early 1999, there is not probative medical evidence of a decrease in occupational or social functioning prior to February 1999 when he left his most recent job and, subsequently, reported apparently increased flashbacks.  Indeed, his outburst of anger that resulted in leaving his job is the first indication in the record of deterioration.  See, e.g., May 1999 Loma Linda VAMC Progress Note by Dr. V.B.  

The Board notes that even the post-February evidence is inconsistent with respect to the severity of the Veteran's symptoms.  For instance, during an August 1999 examination, the Veteran reported maintaining social relationships with his immediate family and relatives, attending church regularly, going for walks with his wife, shopping, and working outside including gardening and washing his car.  See August 1999 Complete Disability Evaluation.  The August 1999 examiner concluded that the Veteran did not "have impairment in the ability to relate and interact with supervisors and coworkers", that the Veteran did not "have any impairment in the ability to deal with the public", and that the Veteran had "no impairments in the ability to withstand the stress and pressures associated with an eight-hour workday and day-to-day work activities."  The well-supported conclusions of Dr. V.B. certainly support the finding that, beginning in February 1999, the Veteran's symptoms most closely approximated the total occupational and social impairment contemplated by the 100 percent rating criteria, but not that these criteria were met during the month of January 1999.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports finding that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria under the "new" regulations during this period.  38 C.F.R. § 4.130, DC 9411 (2012); see also Gilbert, 1 Vet. App. at 53-56.

The Board will briefly note that application of the "old" criteria does not result in a more favorable rating for this period.  As has been discussed previously, the Board would grant a 100 percent rating under the "old" criteria if the Veteran's symptoms more closely approximated any of the three factors.  See Johnson, 7 Vet. App. at 97.  However, the Board finds that the evidence is not in favor of or in equipoise with respect to any of the three "old" criteria for a 100 percent rating.  First, the evidence does not demonstrate that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  He regularly sought medical treatment and never indicated, nor do his physicians suggest, that he suffered from social isolation.  The Veteran was able to maintain his employment during this entire period and continued to have a functioning marriage.  Second, the fact that he was able to maintain employment, seek medical help for both serious and minor medical issues, and otherwise appears to have been able to function independently and to maintain contact with reality suggests that his PTSD symptoms were not "totally incapacitating" during this period.  Finally, the Veteran was demonstrably able to retain employment during this period.  Thus, the Board concludes that the Veteran's symptoms did not more closely approximate the 100 percent rating criteria under the "old" regulations at any time from January 1, 1999 to February 1, 1999.  See 38 C.F.R. § 4.132, DC 9411 (1996).

Additional Considerations

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran did suffer significant impairments in his occupational functioning, those impairments are squarely contemplated by the rating criteria supporting a 70 percent rating and there are no additional factors that are unusual.  See 38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411 (2012).

The Board has determined, therefore, that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

Entitlement to TDIU

As an alternative to a 100 percent schedular rating, the Veteran also asserts entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), primarily PTSD.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Also for consideration is the prior TDIU provision found at 38 C.F.R. § 4.16(c) (1996), which was removed when the rating criteria were amended.  That regulation indicated that a veteran "shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code" where he has been assigned a 70 percent evaluation for a mental disorder and the mental disorder precludes him from securing or following a substantially gainful occupation.

The Veteran is eligible to receive TDIU benefits for all periods on appeal.  He is service-connected for PTSD which has been evaluated as at least 70 percent disabling during all relevant periods.  During the periods on appeal, the Veteran was also service-connected for left ear hearing loss which was evaluated as 0% disabling at all relevant times.  The Board notes that the Veteran is currently also service-connected for tinnitus (10%) and bilateral hearing loss, but service connection for those disabilities was first granted in 2000, well after the periods under consideration here.

The relevant inquiry, then, is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during any of the periods for which he has not been granted a 100 percent disability rating.  This is the same analysis - and the same question - whether the TDIU claim is considered under the schedular provisions of 38 C.F.R. § 4.16(a) or the prior regulatory provisions of 38 C.F.R. § 4.16(c).  Thus, the time periods under consideration with respect to TDIU are August 8, 1988 to January 1, 1989, and January 1, 1999 to February 1, 1999.  As discussed in more detail above, these are the only two time periods in contention for which the Board has denied a rating higher than 70 percent.

Because the pertinent rating criteria for PTSD incorporate occupational impairment, the Board has previously discussed the Veteran's ability to work during the August 1988 to January 1989 time period.  For 1988, the Veteran's income of $11,000 exceeded the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of Census.  See 38 C.F.R. § 4.16(a).  

During the August 1988 to January 1989 period, the Board has already determined that his PTSD did not prevent him from obtaining or retaining employment.  The Board reincorporates that analysis here and, further, specifically finds that the symptoms recorded in his mental health records during that time weigh in favor of the Board's finding that the Veteran's PTSD symptoms did not render the Veteran unable to secure or follow a substantially gainful occupation.  As previously noted, evaluations at the beginning of that period and at the end both found less than total occupational impairment.  The symptoms on which those reports were based support that conclusion and this Board's findings.  The Board also finds that the Veteran's left ear hearing disability rated at 0 percent, whether alone or in conjunction with his PTSD, had no effect on his employability during the August 1988 to January 1989 period.

For these reasons, the Board concludes that entitlement to TDIU is not warranted for the period August 8, 1988 to January 1, 1989.

With respect to the final period, January 1, 1999 to February 1, 1999, the evidence establishes that the Veteran was employed during that entire period.  While the Veteran's representative has suggested that his employment in early 1999 was "marginal" employment due to low earnings, the Board disagrees.  Although his total earnings in 1999 did not exceed the poverty threshold, this is not persuasive for the following reasons.  First, he remained employed in January 1999 at the same position he had held in 1998, and his earnings of more than $13,000 in 1998 far exceeded the poverty threshold.  There is no indication his wages were reduced in January 1999.  Second, while the regulations do state that the Board "generally shall" deem marginal employment to exist where the Veteran's income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census, as the poverty threshold for one person, the facts here show that his income represented one month of employment in 1999, after which he has been assigned a total rating.  If the Veteran's January 1999 wages were annualized, they would far exceed the poverty threshold ($8,667 in 1999).  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007) (holding words of a statute are to be given their "ordinary, contemporary, common meaning"); Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (canons of statutory construction apply to regulations as well as statutes); Timex V.I., Inc. v. U.S., 157 F.3d 879, 886 (Fed. Cir. 1998) ("a statutory construction that causes absurd results is to be avoided if at all possible").  

The Board does not find anything else in the record to suggest that the Veteran's employment during 1998 and through January 1999 was marginal.  There are no allegations that the Veteran's left ear hearing disability, rated at 0 percent, affected his employment in any way, and there is certainly no evidence indicating that his hearing, whether alone or in conjunction with his PTSD, had any effect on his employability. 

Thus, the Board finds that the Veteran is not entitled to TDIU for any portion of the period August 8, 1988 to January 1, 1989, nor for any portion of the period January 1, 1999 to February 1, 1999.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

As noted above, the Veteran is, via this decision, now awarded a 100 percent schedular rating for his PTSD for the time periods January 1, 1992, to December 31, 1993, and January 1, 1995, to December 31, 1997.  The Board concludes the question of whether the Veteran is entitled to TDIU for these times periods is rendered moot and is therefore dismissed.

On June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedential opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. 

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

In view of the Bradley decision, VA's General Counsel took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

To reiterate, the Veteran is, via this decision, now awarded a 100 percent schedular rating for his PTSD for the time periods January 1, 1992, to December 31, 1993, and January 1, 1995, to December 31, 1997.  During those time periods, he was also service-connected for hearing loss, rated at zero percent.  [Tinnitus was not service-connected until 2000, so no further discussion of that condition is needed.]  In this case, the Veteran has only contended, and the evidence only shows, that he was unemployable during these time periods due to his service-connected PTSD.  There have been no assertions that the Veteran's service-connected hearing loss warranted a compensable rating during these time periods or rendered him unable to obtain or maintain employment.  The decisions in Bradley and Buie do not apply to the facts here, since there is no allegation or evidence showing TDIU is warranted for the only service-connected disability the Veteran had other than PTSD, which was his hearing loss.  See VA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).   Accordingly, to the extent the pending TDIU claim encompasses the time periods January 1, 1992, to December 31, 1993, and January 1, 1995, to December 31, 1997, that part of the claim is moot. 

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2009 and November 2009, prior to the initial adjudication of his claim, after remand, in January 2013.  The content of the notice letters fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The notice also informed the Veteran with respect to how disability ratings and effective dates are assigned.  

Further, with respect to increased initial evaluation claims on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been proven, rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 493 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  There has been no allegation of such error in this case.  Further, the Veteran has been represented by experienced and able counsel throughout this and several prior appeals.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  In August 1988, VA provided the Veteran a medical examination with respect to the current status of his PTSD.  VA has provided the Veteran with additional examinations since that time, including as recently as June 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to an increased rating for a right ankle disability is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.









[Continued on next page]
ORDER

An initial evaluation in excess of 70 percent for PTSD for the time period August 8, 1988, to January 1, 1989, is denied.  

An evaluation of 100 percent is granted for the time periods January 1, 1992 to December 31, 1993, and January 1, 1995, to December 31, 1997, subject to the laws and regulations governing payment of monetary benefits. 

An evaluation of in excess of 70 percent for the time period January 1, 1999 to February 1, 1999 is denied.

Entitlement to TDIU is denied for the time periods August 8, 1988, to January 1, 1989, and January 1, 1999, to February 1, 1999.

Entitlement to TDIU is dismissed for the time periods January 1, 1992 to December 31, 1993, and January 1, 1995, to December 31, 1997.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


